Exhibit 10.2

 

LOGO [g451648image_0001.jpg]        

Hyatt Hotels Corporation

71 South Wacker Drive

Chicago, IL 60606

312-780-5816

Fax: 312-780-5282

December 12, 2012

Mark S. Hoplamazian

c/o Hyatt Hotels Corporation

71 South Wacker Drive, 12th Floor

Chicago, Illinois 60606

Dear Mark:

This letter agreement will set forth the terms of your employment as President
and Chief Executive Officer of Hyatt Hotels Corporation (“Hyatt” or the
“Company”), commencing January 1, 2013 (the “Effective Date”), and shall
supersede and replace the letter agreement between you and Hyatt dated July 30,
2009 (the “Prior Agreement”).

 

Position:

   President and Chief Executive Officer.

Board:

   For so long as you are the President and Chief Executive Officer of the
Company, the Company will use commercially reasonable efforts to nominate you
for re-election as a director prior to the end of your term. If you are not
re-elected to the Board, you will be entitled to terminate your employment with
the rights and entitlements available to you under the Company’s Corporate
Office Severance Plan (as may be in effect and amended from time to time, the
“Severance Plan”) (or, if applicable, the Company’s Executive Change in Control
Plan, as in effect and as amended from time to time (the “CiC Policy”)) as if
your employment was terminated by the Company without Cause (as defined in the
Severance Plan).

Reporting:

   You will report to the Board.

Scope:

   You will devote substantially all of your business time and attention to the
business and affairs of the Company as reasonably necessary to fulfill your
duties and responsibilities hereunder. You will be permitted to (a) engage in
civic, philanthropic or similar activities and teach or speak at educational or
civic institutions or organizations, which activities, you will disclose to the
Company upon the written request of the Chairman of the Board (the “Chairman”),
from time to time, (b) manage your personal affairs and investments, and (c)
engage in other activities consented to in advance by the Chairman; provided,
that in the reasonable determination of the Chairman or his designee (which may
be the Board or a committee of the Board), such activities under clauses (a),
(b) and (c) of this do not, interfere materially with your duties and
responsibilities under this letter agreement.



--------------------------------------------------------------------------------

Term:

   From the Effective Date through December 31, 2015, at which time your
employment under the terms of this letter agreement will renew automatically
each year as of January 1 for one year (each a “renewal year”), unless prior
written notice of such nonrenewal is given by either party by June 30th of the
renewal year.

Base Salary:

   Your base salary will be $1,015,000 on an annualized basis (payable in
accordance with the Company normal payroll of base salary to senior executives),
less required tax and other authorized withholdings. Your salary will be
reviewed annually by the Compensation Committee of the Board (the “Committee”)
and is subject to adjustment at its discretion.

Incentive

Eligibility:

   You will be eligible for a target incentive of 150% of your base salary
(“target incentive”) if target performance is achieved, with a maximum of 225%
of base salary at maximum performance. The Committee may change the target
incentive and maximum incentive in its discretion; provided that your annual
total compensation opportunity (base salary plus annual target incentive) after
such change shall not be less than your total compensation opportunity prior to
such change. For the avoidance of doubt you are not entitled to any minimum
incentive award. All incentive payments will be subject to the terms and
conditions of the Hyatt Hotels Corporation Executive Incentive Plan (as may be
in effect and amended from time to time or any successor plan thereto).

Annual Equity

Participation:

   You will remain eligible for annual grants under the Amended and Restated
Hyatt Hotels Corporation Long Term Incentive Plan (as amended and restated from
time to time, or any successor equity plan maintained by the Company “LTIP”)
similar to other senior executives of Hyatt. Such annual LTIP grants currently
take the form of stock appreciation rights (“SARs”), restricted stock units
(“RSUs”) and/or restricted stock. RSUs and SARs generally vest pro rata annually
over the vesting period determined by the Committee (as Administrator of the
LTIP), but RSUs and restricted stock may also vest based on performance as
determined by the Committee. Your annual grant is targeted to have a grant date
fair value (as determined under FASB (ASC) Topic 718, Compensation-Stock
Compensation) of $4,500,000 and is subject to change at the discretion of the
Compensation Committee.

Special Equity

Award:

   Upon accepting the terms set forth in this letter, you will be granted a
one-time equity award with a grant date fair value (as determined under FASB
(ASC) Topic 718, Compensation-Stock Compensation) of $1,500,000 to be delivered
in Restricted Stock Units. This award will vest ratably annually over four years
and be governed by a Restricted Stock Unit Award Agreement to be entered into by
you and the Company, in the form Restricted Stock Unit Award Agreement
previously filed with the SEC.

 

2



--------------------------------------------------------------------------------

LTIP:

  

All SAR, RSU and restricted stock grants (other than any grants that vest based
on performance and are intended to be “qualified performance based compensation”
under 162(m) of the Internal Revenue Code), whether annual or supplemental, will
be subject to the terms and conditions set forth in the LTIP and the applicable
award agreements approved by the Committee; provided that to the extent your
employment with the Company terminates for any reason other than Cause (as
defined in the Severance Plan) prior to full vesting of any of your LTIP awards,
such awards will continue to vest and become exercisable and payable as if your
employment continued so long as you (a) provide a general release of claims
against the Company in such form as the Company may reasonably require and (b)
you do not engage in Competition (as defined below). If you do not provide a
general release of claims against the Company within fifty (50) days following
your termination of employment, you revoke or violate such release or you engage
in Competition with the Company, then you will forfeit any LTIP awards which
were not vested upon your termination of employment.

 

For this purpose “Competition” shall mean the provision of services as an
employee, contractor, director, advisor, or in any other capacity, or ownership,
directly or indirectly for or with a Competitor, as determined in the sole
discretion of the Committee; provided, however, you will not be deemed to be
engaged in Competition by reason of your ownership of less than 5% of any public
company that is a Competitor, whether directly or indirectly. A “Competitor”
shall mean any enterprise a principal business of which is the ownership,
management and/or development of hotels, resorts and/or timeshares and
fractional properties in any geographic area in which the Company is then
conducting or planning to conduct such business, and which actively competes
with the Company for customers, as determined in the sole discretion of the
Committee.

Benefits:

  

As an employee of Hyatt you will receive the following benefits at the level and
under terms which, in the aggregate are substantially equivalent to those
provided from time to time to the Company’s senior executive officers generally:

 

•   Medical and Dental insurance

 

•   Life Insurance

 

•   401(k) and Retirement Savings Plan

 

•   Disability Coverage

 

•   Vacation benefits

 

•   Monthly parking in Hyatt Center

 

•   Executive Dining Room privileges for you and your business guests

 

•   Deferred Compensation Plan

 

All our benefit plans and programs are subject to change or termination at any
time at the discretion of the Committee or the Board.

 

3



--------------------------------------------------------------------------------

Termination;

Severance;

Change of

Control:

   Upon termination of your employment with the Company your rights to any
severance will be determined under the Severance Plan (or, if applicable, the
CiC Policy) applicable to your position, if any, as in effect at such time.

Restrictive

Covenants:

   You will be bound by the restrictive covenants set forth in your LTIP award
agreements and in your Confidentiality, Intellectual Property, Non-Solicitation
and Non-Disparagement Agreement (“CIPN&N Agreement”).

Legal Costs:

   You will be responsible for any legal costs associated with this letter
agreement.

Indemnification:

   You shall be indemnified to the maximum extent provided under the
indemnification provisions for officers and directors of the Company set forth
in the Company’s Certificate of Incorporation and Bylaws.

Other:

   As a condition of your continued employment with Hyatt, you confirm that you
have signed the CIPN&N Agreement and the Company’s Code of Business Conduct and
Ethics. In addition, you will be bound by all Company policies to the extent
that they apply to senior executives of the Company, including, the T&E Policy,
the Internet Use Policy, the Compensation Recovery Policy, the Share Ownership
Guidelines, the Severance Plan, the CiC Policy, and the Compensation Recovery
Policy (including as such policy may be amended to reflect the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act).

Please note that your employment at Hyatt is “at will.” This means that you may
resign from Hyatt at any time with or without cause, and Hyatt has the right to
terminate your employment with or without cause at any time subject to the terms
of any Company policies applicable to your position at the time of termination,
including, without limitation, the Severance Policy and the CiC Policy. Neither
this letter agreement nor any other communication, either written or oral,
should be construed as a contract of employment for any particular duration.
This letter agreement supersedes and replaces all prior written and oral
communication on employment related subjects, including the Prior Agreement.

Please sign and date this letter agreement in the space indicated and return it
to my attention to evidence your understanding and agreement to the terms set
forth herein.

Sincerely,

Thomas J. Pritzker

Chairman of the Board of Directors

Hyatt Hotels Corporation

 

Acknowledged and Agreed:              

 

/s/ Mark S. Hoplamazian

        Mark S. Hoplamazian                                      
                   Date: December 12, 2012

 

 

4